DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:
Claims 1 and 19 each introduce “a window shade” in line 1, and later recite “a window shade” in line 3 and again in lines 4-5. It is clearly understood that new window shades are not being introduced in lines 3 and 4-5, but those limitations should be amended to recite “the window shade” to ensure appropriate consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (U.S. Patent Application Publication No. 2011/0265962) in view of Otsuka (U.S. Patent Application Publication No. 2021/0230939). Note: Otsuka claims priority to JP2018-143424, filed 7/31/18, therefore establishing an effective filing date that predates the effective filing date of the instant application (12/4/19) and qualifying as prior art under 35 U.S.C. 102(a)(2).
Regarding claim 1, Drew discloses an actuating system for a window shade, comprising:
a first rotary axle (68 of component 54A) and a second rotary axle (68 of component 54B; Figure 3A illustrates each of the axles, which are both numbered 68) rotatable independent of each other (paragraphs 0060-0061; each axle is independently rotatable via the respective operating cord 78), the first rotary axle being rotatable for displacing a bottom part (50) of a window shade, and the second rotary axle being rotatable for displacing an intermediate rail (48) of a window shade, wherein the first rotary axle has a first major longitudinal axis, and the second rotary axle has a second major longitudinal axis [FIG. 3A]; and
a limiting mechanism (64) including a mount support (132), and a first and a second sliding part (two sliding parts 120 are provided as shown in Figure 6, each connected to the mount support via the respective ribs 148 of the mount support) respectively connected with the mount support [FIGS. 4, 6, 7], the first sliding part being movably linked to the first rotary axle (via shaft 92A), and the second sliding part being movably linked to the second rotary axle (via shaft 92B) [FIGS. 6, 8];
wherein the first sliding part slides in a first direction when the first rotary axle rotates for lowering the bottom part and in a second direction opposite to the first direction when the first rotary axle rotates for raising the bottom part (paragraphs 0073-0080), the second sliding part slides in the first direction when the second rotary axle rotates for lowering the intermediate rail and in the second direction when the second rotary axle rotates for raising the intermediate rail (paragraphs 0073-0080; each of the sliding parts 120 moves in a first direction [to the right as shown in Figs. 16A-D] to lower the respective rail and in a second direction [to the left as shown in Figs. 16A-D] to raise the respective rail), and the first sliding part is prevented from sliding in the second direction via a contact between the first sliding part and the second sliding part [FIG. 16C].
Drew does not disclose that the first and second major longitudinal axes of the rotary axles are coaxial.
Nonetheless, Otsuka discloses an actuating system for a window shade comprising a first rotary axle (51) and a second rotary axle (52) rotatable independent of each other (paragraphs 0081, 0085; each axle is configured to rotate independently while the other axle does not rotate--this reads on the limitation “rotatable independent of each other”, as they are not configured to simultaneously rotate), the first rotary axle being rotatable for displacing a bottom part (31) of a window shade, and the second rotary axle being rotatable for displacing an intermediate rail (41) of a window shade, wherein the first rotary axle has a first major longitudinal axis, and the second rotary axle has a second major longitudinal axis coaxial to the first major longitudinal axis [FIGS. 3, 6, 7] (each of the rotary axles has a major longitudinal axis defined along the shaft 56).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuating system of Drew to include the coaxial rotary axle drive configuration taught by Otsuka, in order to move both operating elements to the same side of the assembly, so as to provide easier access to both elements at the same location, or to provide a desired aesthetic effect by reducing the visual impact of the operating cords.
Regarding claim 3, Drew discloses that the first sliding part is rotationally coupled to the first rotary axle (via shaft 92A) and includes a first threaded portion (122), the second sliding part is rotationally coupled to the second rotary axle (via shaft 92B) and includes a second threaded portion (122), and the mount support includes a third threaded portion (the third threaded portion is formed by the threaded main bodies 106 of each shaft 92A, 92B) respectively engaged with the first threaded portion and the second threaded portion [FIGS. 8, 13-16D].
Regarding claim 12, Drew discloses that the first sliding part has a course that is delimited by the second sliding part [FIG. 16C] and a stop structure (110, 116, 118) provided in the mount support (paragraphs 0071, 0073, 0078-0080) [FIGS. 16A-16D].
Regarding claim 13, Drew discloses that the first sliding part is rotationally coupled to the first rotary axle (via shaft 92A) and includes a first threaded portion (122), the second sliding part is rotationally coupled to the second rotary axle (via shaft 92B) and includes a second threaded portion (112), and the mount support includes a third and a fourth threaded portion (threaded main bodies 106 of each shaft 92A, 92B) apart from each other that are respectively engaged with the first threaded portion and the second threaded portion [FIGS. 6, 13-16D].
Regarding claim 14, Drew discloses that the first sliding part has a channel, the first sliding part being able to contact the second sliding part inside the channel (the channel of the first sliding part is defined as the path of movement within the mount support 132 through which the first sliding part moves; contact between the sliding parts occurs within this channel as shown in Figures 16C and 16D).
Regarding claim 15, Drew discloses a first control module (74, 78, coupled to the first component 54A) coupled to the first rotary axle [FIG. 3A], and a second control module (74, 78, coupled to the second component 54B) coupled to the second rotary axle [FIG. 3A], the first control module being operable to drive the first rotary axle in rotation, and the second control module being operable to drive the second rotary axle in rotation (paragraphs 0062-0064).
Regarding claim 17, Drew discloses a first cord winding unit (86C) coupled to the first rotary axle, and a second cord winding unit (86B) coupled to the second rotary axle [FIG. 3A].
Regarding claim 18, Drew, as modified above, discloses a window shade (40) comprising:
a head rail (46), a bottom part (50), and an intermediate rail (48) between the head rail and the bottom part;
a shading structure (52) having a first and a second end respectively disposed adjacent to the intermediate rail and the bottom part [FIG. 1]; and
the actuating system according to claim 17 (as set forth above), the actuating system being assembled with the head rail, the first cord winding unit being connected with the bottom part via a first suspension cord (90C), and the second cord winding unit being connected with the intermediate rail via a second suspension cord (90B) [FIGS. 3A, 3B].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Drew (U.S. Patent Application Publication No. 2011/0265962) in view of Otsuka (U.S. Patent Application Publication No. 2021/0230939), as applied to claim 15 above, and further in view of Valkenburg (U.S. Patent Application Publication No. 2019/0234140).
Regarding claim 16, Drew, as modified above, discloses the first and second control modules but does not disclose that the modules include first and second bead chains.
Nonetheless, Valkenburg discloses an actuating system for a window shade comprising first and second control modules (9, 10), wherein the first control module includes a first bead chain (11) and the second control module includes a second bead chain (11) [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control modules of Drew, as modified above, to include the bead chains taught by Valkenburg, in order to ensure better engagement between the drive pulley and the operating element, so as to prevent sliding or slipping resulting in unreliable operation.

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 6/22/22, with respect to the rejection(s) of claim(s) 1, 3, and 12-18 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art references (Otsuka and Valkenburg), and the amendments to the claims.
Applicant’s argument with respect to the rejection under 35 U.S.C. 112(b) have been considered and are persuasive. The rejection is therefore withdrawn. It is understood that the bottom part and intermediate rail are not positively recited in claim 1, but are positively recited as part of the window shade in claim 18.
Applicant’s arguments with respect to the disclosure of Drew as it was applied in the rejection under 35 U.S.C. 102(a)(1) are persuasive. The rejection is withdrawn. However, the limitation referenced in the arguments (“the first rotary axle has a first major longitudinal axis, and the second rotary axle has a second major longitudinal axis coaxial to the first major longitudinal axis”) is taught by Otsuka, as set forth in the rejection above. It is noted that the limitation does not require that the sliding parts or the axis on which the sliding parts are moved be coaxial with either of the major longitudinal axes. Rather, the limitation only requires that each of the rotary axles that are rotatable for displacement of the rails be coaxial, which is taught by Otsuka.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Pilot (AFCP 2.0) has been extended through 9/30/22. Applicant is encouraged to contact the Examiner to discuss claim amendments to overcome the prior art of record. Examiner attempted to contact Applicant’s representative to discuss limitations to overcome the art applied in the above rejection, but was unable to reach Applicant’s representative.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634